Citation Nr: 0316874	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  95-37 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from May 1987 
to January 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina.  Subsequent thereto, the 
veteran's claim was transferred to the VA Regional Office in 
Roanoke, Virginia (RO).

The veteran's case was before the Board in December 1998, at 
which time the issues of entitlement to an initial rating in 
excess of 10 percent for a low back disorder and an initial 
compensable evaluation for residuals from a nasal fracture 
were remanded back to the RO for further development.  The 
case was again before the Board in February 2000.  At this 
time the Board rendered a decision on the merits with respect 
to the issue of entitlement to an initial compensable rating 
for residuals of a nasal fracture, and the low back issue was 
again remanded to the RO for further development.  

The Board notes that while the veteran's case was in remand 
status, the RO granted a 20 percent rating for his service-
connected low back disorder, effective January 21, 1995.  The 
veteran has continued his appeal with respect to this initial 
evaluation issue.


FINDINGS OF FACT

1.  The record is void of any evidence that the veteran's 
lumbosacral strain is severe; with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space. 

3.  Limitation of motion of the veteran's lumbar spine is 
moderate.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a low back disorder have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's low back disability.

In January 1995, the veteran filed his original claim 
seeking, among other claims, entitlement to service 
connection for a low back disorder.

In February 1995, the veteran underwent a general VA 
examination.  At this time, the veteran reported he initially 
developed his back pain as the result of his in-service 
attempt to prevent a heavy object from falling.  The veteran 
indicated that since this referenced incident, he experienced 
continual back pain, day and night.  He stated that a past x-
ray of his back showed an intra-articular pars defect at L5.  
The veteran also indicated that he had shooting pain down his 
left leg which affected his walking.  He also stated that he 
walked with a limp, and he asked for a cane to help him with 
his limp.  The examiner noted that a limp was not observed 
during the examination.  The physical examination revealed 
that the veteran had full range of motion.  It was reported 
that the veteran could bend to 90 degrees, but could not bend 
over and touch his toes.  He had a small parasternal area of 
tenderness on the right.  There was no midline tenderness.

In May 1995, the RO received treatment records from the 
veteran's chiropractor.  The records evidence that the 
veteran's major complaints were constant lower back pain, 
mostly on the left side, in addition to increased pain after 
prolonged standing, sitting, and laying.  The veteran 
reported decreased flexibility, mobility, and difficulty 
walking.  The physical examination revealed that the veteran 
had limitation of motion in the lumbar region and spasms of 
the paravertebral muscles.  Point tenderness at L4-L5 and 
subluxation at L4-L5, accompanied with pars defect at L5 was 
also noted.  The veteran's flexion of the lumbar spine was 
limited to 50 degrees, with normal flexion noted as 90 
degrees.  The veteran's extension was limited to 20 degrees, 
with normal extension noted as 30 degrees.  Lateral flexion 
was limited to 20 degrees, with normal lateral flexion listed 
as 30 degrees.  The veteran's rotation was limited to 35 
degrees, with normal rotation noted as 45 degrees.

In March 1997, the veteran underwent a VA orthopedic 
examination.  The veteran reported some right, but mostly 
left lumbar pain.  He indicated that he experienced some 
radiation of pain into the buttock and occasionally all the 
way to the heel.  The veteran reported that he had weakness, 
which he felt was in excess of his pain.  He reported the use 
of a cane, and he indicated he walked slowly with a slight 
limp.  On physical examination, the veteran had no postural 
abnormality.  The veteran did have scoliosis, with convexity 
to the right at T7, left at T1, lordosis in the low thoracic 
spine, with some straightening of the lumbar spine.  With 
respect to range of motion, the veteran had forward flexion 
limited to 85 degrees, backward extension limited to 15 
degrees, left lateral flexion limited to 30 degrees and right 
lateral flexion limited to 25 degrees with tightness.  The 
veteran's rotation to the left and right was 60 degrees.  The 
examiner indicated that there was no visible evidence of 
pain.  Heel-toe walk was normal.  The veteran's hopping on 
both feet and deep knee bend was normal.  The veteran's 
straight leg raising was to 90 degrees, without visible pain.  
Knee jerks and ankle jerks were 2/2.  Babinski test was 
negative.  X-ray studies of the lumbar spine were normal.  
The x-ray of the thoracic spine revealed dorsal scoliosis, 
otherwise normal.

In July 1999, the veteran underwent a neurological 
examination.  The veteran reported constant pain, which 
ranged from mild to excruciating.  The veteran stated that 
the pain usually radiated to his left leg at the bottom of 
his left foot and sometimes it tingled in his left toes.  
Prolonged sitting and standing aggravated his lower back 
pain, however, he continued to work despite the above.  On 
physical examination, the veteran had forward flexion limited 
to 50 degrees, backward extension limited to 15 degrees, left 
lateral flexion limited to 30 degrees, and right lateral 
flexion was limited to 25 degrees.  Rotation to the right was 
limited to 60 degrees, and rotation to the left was 60 
degrees.  There was no visible spasm or tenderness.  Motor 
examination did not show any weakness, muscle atrophy, or 
changes in muscle tone.  Straight leg raising test could be 
done up to about 90 degrees bilaterally, without pain.  
Sensory examination did not reveal any sensory loss to pin 
and touch.  The veteran's gait was described as normal.  The 
veteran's deep tendon reflexes were +2 in both knees and 
ankles.  Plantar responses were down-going.  The examiner's 
impression was chronic myofascial strain.  Scoliosis and 
lordosis of the veteran's thoracolumbar spine were also 
diagnosed, noted as contributing to his complaints of 
persistent pain.  The examiner reported that the veteran had 
symptoms of radiation to his left leg and left foot with 
accompanying tingling in his toes.

Also in July 1999, the veteran underwent an orthopedic 
examination.  The physical examination revealed that the 
veteran stood with an obvious scoliosis.  No lordosis was 
noted.  He had forward flexion limited to 70 degrees and 
extension limited to 10 degrees.  Right and left lateral 
bending was limited to 10 degrees, and the pelvis was level.  
On forward flexion the veteran produced left paralumbar 
spasm.  The veteran's straight leg raising to 90 degrees in 
the seated position was unremarkable.  Knee and ankle 
reflexes were 2+ and symmetrical.  The veteran could heel and 
toe walk satisfactorily indicating normal peripheral strength 
and coordination.  No sensory deficits were appreciated.  
Five x-ray views of the lumbosacral spine showed pars defects 
L5, bilaterally, without spondylolisthesis.  There was 
sacralization of L5 which was incomplete, bilaterally.  Two 
x-ray views of the thoracic spine showed a scoliotic curve.  
The examiner's impression was lumbar spine strain incurred on 
active duty presumably resolved, spondylosis L5, bilaterally, 
existing prior to the veteran's entrance into service, and 
scoliosis T6 to T10 apex right, 20 degrees with 2+ rotation, 
also noted as existing prior to the veteran's entry into 
service.


In August 1999, the July 1999 neurological examiner reported 
that subsequent electromyography (EMG) and nerve conduction 
velocity (NCV) reports were essentially normal for both lower 
extremities.  The examiner indicated that this ruled out a 
neurological or nerve involvement as the cause of the 
veteran's low back pain.  The examiner's final impression was 
chronic myofascial strain, with contributory scoliosis and 
lordosis of the veteran's thoracolumbar spine.  The examiner 
further indicated that the veteran had not demonstrated 
incoordination or excess fatigability.  It was the examiner's 
opinion that weakened movement was never determinable on any 
objective basis and pain would obviously limit the veteran's 
functionable ability during a flare-up.  The examiner 
reported that the veteran had not lost time from work.

In September 2000, the veteran underwent an orthopedic 
examination.  It was noted on the examination report that an 
magnetic resonance imaging (MRI) scan, that had been 
performed in May 1994, was entirely normal.  The physical 
examination indicated that the veteran had a full and normal 
range of motion of his lumbar spine, without evidence of 
muscle spasm or lateralization.  The veteran complained of 
discomfort to deep palpation at the lumbosacral junction.  
Straight leg raising was productive of back pain at 90 
degrees on the right and left sides.  The Lasegue's test was 
negative.  There was no atrophy involving the calves or 
thighs on either the right or left side.  The veteran walked 
with a normal gait.  Deep tendon reflexes were equal and 
symmetrical at the infrapatellar and Achilles tendon levels.  
Motor manual testing was within normal limits.  An anterior-
posterior and lateral x-ray of the lumbar spine did not show 
evidence of scoliosis, degenerative disc disease, or 
osteoarthritis.  According to the examiner, based on the 
veteran's MRI scan, and the veteran's physical findings, he 
did not find any evidence to substantiate ongoing discomfort.  
The examiner indicated, that in his opinion, the veteran 
appeared to magnify his complaints and that some aching 
discomfort might be anticipated from a previous injury, even 
without significant objective findings.  The examiner 
indicated that he did not find any evidence that further 
medical care was warranted or needed.  The examiner felt that 
the veteran had certainly reached medical improvement.  

In an April 2001 addendum to his September 2000 examination 
report, the examiner reiterated that the veteran did not show 
any evidence of any significant ongoing or recurrent problem 
which could relate to his disability.  He indicated that 
there was no significant or pertinent data which would 
indicate any change in the veteran's condition subsequent to 
the date of 1995.  The examiner indicated the veteran's range 
of motion was significantly diminished.  Using normal 
parameter of flexion at 95 degrees, the veteran's range of 
motion was diminished by approximately 45 degrees.  Extension 
was diminished from a normal position of 20 degrees to 0 in 
extension.  Right lateral bending was noted as significantly 
reduced showing 40 degrees of right and left lateral bending, 
without any muscle spasm.  Similar findings were present on 
right and left lateral rotation which was noted at 25 degrees 
from left to right and 25 degrees from right to the left.  
The examiner noted that all these ranges of motion were 
voluntary motion, and it was felt that a sufficient degree of 
attempt had not been made to attribute objectivity to these 
motions.  At the time of examination, the veteran did not 
show any listing of the spine to either the right or left 
side.  There was not a positive Goldthwaite's test.  Straight 
leg raising with distraction, was negative to 90 degrees on 
both the right and left side.  No muscle spasm was noted.  
The examiner did not find weakened motion or excessive 
fragility due to the veteran's low back disorder and reported 
that he could find very little objective findings indicating 
that pain diminished the veteran's functional ability.  

In July 2002, the veteran underwent a final orthopedic 
examination.  On this particular occasion, the veteran 
advised that he had worked for the past five years, but he 
had subsequently stopped working in May  2002.  He stated 
that part of the reason that he stopped working was because 
of missing work due to his back pain.  The veteran indicated 
that he had recently started his own business.  He also 
reported a decreased range of motion of his lower back, with 
pain and flare-ups which occurred two to three times a year, 
lasting for a few days.  It was noted that the veteran had 
not had any epidural steroids or a history of herniated disc.  
The veteran denied any lower extremity sciatica.  The 
musculoskeletal examination found no signs of radiculopathy, 
and no muscle spasm or tenderness in the lumbar spine.  
Straight leg raising was negative on the right and positive 
at 80 degrees on the left.  Normal flexion of the lumbar 
spine was listed as 0-95 degrees, with the veteran's actual 
flexion noted as 0-55 degrees, with subjective pain in the 
right sacroiliac joint.  The veteran had normal extension 
without pain.  Normal right and left lateral flexion was 
listed as 0-40 degrees, with the veteran's actual right 
lateral flexion noted as 0-20 degrees, without pain.  The 
veteran's actual left lateral flexion was 0-35 degrees 
without pain.  Normal right and left rotation was listed as 
0-35 degrees, and the veteran's actual right and left 
rotation was 0-35 degrees, without pain, fatigue, weakness, 
or lack of endurance.  The veteran had no ankylosis of the 
lumbar spine.  The veteran's posture and gait was described 
as normal.

A neurological examination revealed that the veteran had 
normal sensation to pinprick.  He had normal dorsalis pedis 
and posterior tibial pulses.  Motor examination of the 
bilateral lower extremities, including hip flexion and 
extension as well as toe and heel gait, were all within 
normal limits.  There was no motor drift.  A lumbar spine x-
ray revealed very mild anterior spondylosis, L5 relative to 
S1 associated with bilateral spondylolytic defects, otherwise 
negative examination.  

The diagnosis was spine limitation of motion, lumbar 
mechanical low back condition.  The examiner indicated that 
the veteran had congenital back problems noted in his old 
records consisting of incomplete sacralization of L5, with a 
5 spondylosis and bilateral L5 pars defect with 
spondylolisthesis, which were aggravated by his 1989 accident 
and has resulted in recurrent low back pain.  According to 
the examiner, there were no objective indicators of 
additional functional impairment due to pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  The examiner indicated that the veteran's 
efforts during the examination were sincere.  In his opinion, 
the veteran's low back disorder occurred on a daily basis, 
and was related to repeated bending, lifting, or standing, 
but was not severe enough to prevent him from carrying out 
his usual or work related activities.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Following the RO's determinations of the 
veteran's claims, VA issued regulations implementing the 
Veterans Claims Assistance Act.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and various letters, to include a letter 
dated in March 2001 from the RO to the veteran, the veteran 
has been informed of the requirements for the benefit sought 
on appeal, the evidence and information needed to 
substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, the evidence that the veteran should 
submit if he did not desire VA's assistance in obtaining such 
evidence, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The record also reflects that pertinent treatment records 
have been obtained, and the  veteran has been provided with 
appropriate VA examinations of his low back disorder.  
Neither he nor his representative has identified any 
additional, available evidence or information that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.


III.  Applicable law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 
percent evaluation for lumbosacral strain is warranted when 
the disability is manifested by muscle spasm on extreme 
forward bending and loss of lateral motion, unilateral, in a 
standing position.  A 40 percent evaluation is warranted for 
severe disability manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present 
with abnormal mobility of forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of the lumbar spine warrants a 10 percent 
evaluation.  Moderate limitation of the lumbar spine warrants 
a 20 percent evaluation, and a 40 percent evaluation is 
warranted if there is severe limitation of motion of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 (2002) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

IV.  Analysis.

The medical evidence in this case shows that the veteran's 
back disability is manifested by chronic myofascial strain, 
in addition to congenital back problems consisting of a 
thoracic scoliotic curve, lumbosacral bilateral pars defects 
at L5, and incomplete sacralization of L5, bilaterally.  

The veteran contends that he has experienced weakness, 
limited mobility, difficulty in walking, and continual pain, 
all attributable to his back disability.  

In this regard, the Board observes that objective findings 
from the veteran's cumulative physical examinations indicate 
that he has limitation of motion of the lumbar spine.  
However, such findings are not indicative of limitation of 
motion of the lumbar spine which is severe, so as to warrant 
an increased initial rating of 40 percent under Diagnostic 
Code 5292.  In February 1995, the veteran exhibited full 
flexion of his lumbar spine to 90 degrees, despite the fact 
that he could not touch his toes.  The veteran's private 
chiropractic treatment records indicate that the veteran had 
flexion of the lumbar spine limited to 50 degrees, extension 
was limited to 20 degrees, right and left lateral flexion was 
limited to 20 degrees, and left and right rotation was 
limited to 35 degrees.  In March 1997, the veteran 
demonstrated lumbar spine flexion which was limited to 85 
degrees, backward extension limited to 15 degrees, left 
lateral flexion limited to 30 degrees and right lateral 
flexion limited to 25 degrees, with tightness.  The veteran's 
rotation to the left and right was 60 degrees.  The examiner 
noted no visible evidence of pain.  In July 1999, the veteran 
had flexion of the lumbar spine that was limited to 70 
degrees and extension limited to 10 degrees.  On forward 
flexion, a left paralumbar spasm was observed.  The September 
2000 examiner stated that the veteran's demonstrated range of 
motion was significantly diminished; however, the examiner 
also noted that there had not been a sufficient degree of 
attempt made to attribute objectivity to these motions.  The 
examiner also reported that he did not note any weakened 
motion or excessive fragility due to the veteran's low back 
disorder.  Finally, in July 2002, the veteran's flexion of 
the lumbar spine was limited to 55 degrees, with pain, full 
extension, and right lateral flexion limited to 20 degrees 
and left lateral flexion was limited to 35 degrees, both 
without pain.  The veteran had full right rotation, and left 
rotation limited to 30 degrees, without pain.  According to 
the examiner, there were no objective indicators of 
additional functional impairment due to pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  

Consequently, as the current record fails to demonstrate the 
presence of severe limitation of motion of the lumbar spine, 
an initial evaluation in excess of the 20 percent is not 
warranted under Diagnostic Code 5292.

In the same respect, the Board finds that the record fails to 
support an initial rating in excess of 20 percent for severe 
lumbosacral strain under the provisions of Diagnostic Code 
5295.  Listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, have not been shown by the medical evidence of record.  
The medical evidence shows that, with the exception of 
scoliosis, the veteran had a normal posture and gait.  In 
August 1999, the neurologic examiner advised that a 
subsequent EMG and NCV report was essentially normal for both 
lower extremities.  The neurological examiner indicated that 
this ruled out a neurological or nerve involvement to the 
cause of the veteran's low back pain.  Results from a 
neurological examination of the veteran as recently as July 
2002 are consistent with such findings.  Accordingly, the 
Board must find that an initial rating in excess of 20 
percent is not warranted under the provisions of Diagnostic 
Code 5295.

The Board has also considered whether a higher initial rating 
is warranted for the veteran's back disability on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1) (2002).  In 
this respect, the record reflects that marked interference 
with employment has not been demonstrated by the evidence of 
record, the veteran has not required frequent hospitalization 
for his back disability, and the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 20 percent for a low back 
disorder is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

